department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name org address date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court december 20xx certified mail -- return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx you have agreed to this adverse determination per signed form_6018 on june 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose your organization did not engage in any charitable activities and your organization failed to contribute any contributions to the intended supported_organization your organization is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have not established that you have operated exclusively for an exempt_purpose you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of disqualified members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you ate required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or you can contact the taxpayer_advocate nearest you by calling or writing to internal_revenue_service office of taxpayer_advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required bys sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit form_990 year period ended december legend org organization name co-4 president xx date xyz state coo-1 co-2 co-3 companies director director president issue whether the org is organized exclusively for charitable religious or educational activities under sec_501 and within sec_509 of the internal_revenue_code facts the org was incorporated as a supporting_organization for co-1 co-2 in the state of xyz on december 19xx per form_1023 and in the articles of incorporation the organization was formed exclusively for charitable and educational_purposes as stated in form_1023 and in the articles of incorporation the organization was formed to support and benefit the co-1 for objective studies an organization described as in sec_501 within sec_509 of the code of 19xx org the organization’ was formed exclusively for charitable and educational_purposes in furtherance of its exempt purposes the organization will support and benefit co-1 the co-1 an organization recognized as exempt under sec_501 and described in sec_509 and sec_170 form_1023 indicates that the organization will be operated by supervised and controlled by the co-1 which shall be its sole member and which shall elect the board_of directors of the organization the organization’s sole activity will be to invest its funds and use the earnings and or principle exclusively for the benefit of to perform the functions of and to carry out the purposes of the co-1 the organization was granted exemption under sec_501 of the irc an organization described in sec_509 of the irc the organization consists of three board members and one director and two of which are also board members of the supported_organization co-1 the control is divided fifty fifty percent in 19xx the president family made an unusual grant notes receivable in the amount of dollar_figure to the supporting_organization org to support and benefit the institution organization describe in sec_501 and sec_509 of the internal_revenue_code of 19xx per testimony of the director the organization was formed to obtain the donated notes receivable from the co-3 the supported_organization co-1 for objective studies did not want to deal with the note receivable and therefore co-3 was formed the co-3 had a note receivable from co-4 which president made a loan in the amount of co-4 dollars to form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org 20xx schedule no or exhibit form_990 year period ended december the initial seed money was in the form of a notes receivable from the co-3 in the amount of dollar_figure the notes receivable was given in 19xx listed on the balance_sheet the president family took a contribution deduction of the organization received small amounts from the notes receivable and the organization never distributed any income to the intended supported_organization during the entire time in existence law sec_501 of the code exempts from federal_income_tax corporations and any community chest fund foundation or organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of earnings_of which inures to benefit of any private_shareholder_or_individual no substantial part of activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 describes organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children and animals sec_1_501_c_3_-1a describes an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an in substantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for purposes specified in sec_501 unless it serves a public rather than a private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as the creator or his family or persons controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 it was held that an organization controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the organization it was further held that the organization was operated for a substantial non-exempt purpose and served the private interests form 886-a cev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit form_990 year period ended december 20xx of the creator and his family therefore the organization was not entitled to exemption from federal_income_tax under sec_501 government’s position the sec_501 tax exempt status of the org supporting_organization should be ‘revoked because it is not operated exclusively for their tax exempt purposes to which they were created the org is not operating as an organization described in sec_501 and sec_509 of the internal_revenue_code the organization fails the operational_test the facts show that the organization was formed to benefit co-1 an organization exempt from federal_income_tax under sec_501 and described in sec_509 of as amended and such other organizations which are closely related in purpose or function to co-1 c and described in sec_509 or sec_509 of the code the organization have not supported or benefited co-1 therefore they are not operating for their exempt_purpose are exempt from tax under taxpayer’s position the organization has been provided with the government’s position on the issues in questioned orally with treasurer secretary director and power_of_attorney cpa and has not provided the examining officer with any opposing position either in writing or orally the officer and director verbally stated that the will sign form_6018 agreeing to the revocation conclusion - the org failed to contribute any contributions to the intended supported_organization the co- members two of which are board members of the supported_organization the co-1 since its creation the organization co-3 has four board there are two disqualified persons president a substantial_contributor and director the control is divided percent as the result the organization does not meet the first relationship_test under sec_509 as being operated supervised or controlled by the supported_organization in addition the organization does not meet the third relationship_test because it does not pass the integral part test under sec_509 the organization has not conducted any activities in furtherance of their exempt_purpose as described in the organization articles of incorporation or its initial application form_1023 the organization was formed exclusively for charitable and educational_purposes to support and benefit the co-1 contributed any funds and used any earnings and or principal exclusively for the benefit of to perform the functions of and to carry out the purposes of the co-1 the organization failed to meet the operational_test an sec_501 organization the organization has not form 886-a rev department of the treasury - internal_revenue_service _ page -3- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit form_990 year period ended december org 20xx based on the foregoing reasons org has not demonstrated that they qualify for exemption under sec_501 and sec_509 of the internal_revenue_code the org tax exempt status should be revoked as of january 20xx we offered you an informal conference with the case manager however you declined to hold this conference should this revocation be upheld you are required to file form_1120 for all future periods whether or not you have taxable_income form 886-a crev department of the treasury - internal_revenue_service page -4-
